The following opinion on motion for rehearing was filed October 5, 1905. Motion denied:
Per Curiam
: It appears that these defendants’ possession of the premises has been continuous since long before the existence of the lien under which the plaintiff has acquired and now claims title. They were not made parties to the foreclosure proceeding, but on the other hand were not allowed to become parties upon Iheir application in which they represented they had interests in the land which they desired to defend. Under such circumstances it is clear that no writ of assistance should be awarded.
Motion for rehearing
Overruled.